COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  EDUARD SORIA,                                  §             No. 08-20-00074-CR

                       Appellant,                §                Appeal from the

  v.                                             §              205th District Court

  THE STATE OF TEXAS,                            §           of El Paso County, Texas

                        State.                   §             (TC# 20190D00105)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s fifth motion for extension of time within which to file

the brief until March 30, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Eduardo Solis, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before March 30, 2021.

       IT IS SO ORDERED this 19th day of February, 2020.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.